Citation Nr: 0302238	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  97-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for chloracne, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for a skin rash other 
than chloracne, to include as secondary to herbicide 
exposure.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
blood poisoning due to an insect bite.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) from rating decisions from the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO) which denied entitlement to the benefits sought.

In an unappealed March 1987 rating decision, the RO denied 
several claims, including claims for entitlement to service 
connection for blood poisoning claimed as due to an insect 
bite.  This is the most recent final denial of that claim.

The veteran withdrew representation in a letter dated in 
March 2000.

The veteran presented testimony at an October 2000 hearing 
held before this Board Member in Washington, D.C.  

In January 2001, the Board reopened the veteran's claims for 
service connection for post-traumatic stress disorder, a skin 
rash other than chloracne, and peripheral neuropathy, and 
remanded these issues for additional development.  The Board 
also remanded the issues of entitlement to service connection 
for chloracne and to reopen a previously denied claim for 
service connection for residuals of an insect bite with blood 
poisoning.

Subsequently, rating decisions in December 2001 and May 2002 
granted the veteran's claims for service connection for 
peripheral neuropathy of the upper and lower extremities.  
Thus, those issues are no longer before the Board.

A July 2002 rating action continued the denials of service 
connection for post-traumatic stress disorder, chloracne, and 
a skin rash other than chloracne, and held that new and 
material evidence had not been submitted to reopen a claim 
for service connection for blood poisoning due to an insect 
bite.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran served in Vietnam as a heavy vehicle driver.  
The veteran was awarded the National Defense Service Medal, 
Vietnam Service Medal, and the  Republic of Vietnam Campaign 
Medal; no combat indicative citations, awards or decorations 
were authorized.

3.  The evidence of record does not support a finding that 
the veteran engaged in combat with the enemy.

4.  The veteran has a current diagnosis of post-traumatic 
stress disorder.

5.  The veteran's claimed in-service stressors are not 
substantially corroborated by supporting evidence.

6.  Chloracne has not been medically demonstrated.

7.  Chronic skin pathology was not manifested in service, and 
no medical evidence has been presented of a nexus between the 
veteran's presumed exposure to Agent Orange in service and 
current skin pathology.

8.  A March 1987 rating decision denied service connection 
for blood poisoning claimed as due to an insect bite; the 
basis for the denial was that no current residual disability 
was shown; the veteran was notified of the RO's decision and 
he did not file a timely appeal. 

9.  The evidence received since the March 1987 rating 
decision is cumulative of evidence of record considered in 
that decision; it does not bear directly and substantially 
upon the specific matters under consideration; and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002); 38 C.F.R. § 3.304(f) (1996, 2002).

2.  A skin disorder, to include chloracne, was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2002).

3.  The March 1987 rating action that denied service 
connection for blood poisoning due to insect bite is final, 
and the veteran has not submitted new and material evidence 
since that decision; thus the claim is not reopened.  38 
U.S.C.A. § 4005 (1982); 38 C.F.R. § 19.192 (1986); currently 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Board's January 2001 decision and remand, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the May and 
July 1996 statements of the case (SOCs) of the laws and 
regulations pertaining to his claims on appeal.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claims, and the veteran has 
been adequately informed as to the type of evidence that 
would help substantiate his claims.  The veteran was provided 
with VA examinations, and private and VA medical records as 
well as the records pertaining to a Social Security 
Administration (SSA) disability determination, have been 
obtained.  Stressor development was undertaken through the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  The Board's January 2001 remand informed 
the veteran of the provisions of the VCAA.  A May 2001 letter 
notified the veteran of the type of evidence necessary to 
substantiate his claims.  It informed him that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  The veteran has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2002). 

Post-traumatic Stress Disorder

A letter dated in August 2000 from a VA staff psychiatrist 
stated that he had treated the veteran for post-traumatic 
stress disorder at the Murfreesboro VA medical center since 
1995, and cited symptoms such as flashbacks, intrusive 
memories, nightmares, anxiety, depression, problems with 
concentration, and short term memory problems.  VA outpatient 
treatment records dated from 1999 to 2002 show that the 
veteran received counseling for post-traumatic stress 
disorder, which was attributed to his Vietnam experiences.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997, that 
regulation was amended.  Establishing service connection for 
PTSD currently requires: (1) medical evidence diagnosing 
PTSD; (2) credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (2002); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  Since 
the veteran's claim was filed in September 1994, he is 
entitled to the application of the version most favorable to 
him.  In this case, the record includes a current diagnosis 
of PTSD based on a recitation by the veteran of his claimed 
in- service stressors.  Therefore, the key consideration is 
whether the evidence of record documents the occurrence of 
the claimed in-service stressors.  As explained below, the 
evidence does not indicate that the veteran served in combat 
or was wounded therein.  Thus, under both the old and new 
versions of 38 C.F.R. § 3.304(f), the record must include 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

With regard to the second element under 38 C.F.R. § 3.304(f), 
the validity of the averred stressor, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) (West 1991).  When a veteran is found to have engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. §§ 3.304(d), (f) (2002).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  

The veteran's DD-214 shows Vietnam service from July 15, 1969 
to July 14, 1970.  His military specialty was noted as heavy 
vehicle driver.  Service personnel records indicate that the 
veteran served with the 86th transportation unit from July 18 
to July 30, 1969; the 352nd transportation unit from July 30 
1969 to December 10, 1969 and from December 10, 1969 to April 
5, 1970, and with the 261st transportation unit from April 5, 
to July 3, 1970.

The veteran provided a written statement of his claimed 
stressors in March 1996.  He reported seeing numerous body 
bags at the airfield when he arrived in Vietnam; being fired 
on and returning fire on guard duty at night, resulting in 
killing of enemy troops that he would see the next morning 
when they were "pulled out of the fences"; being fired upon 
in truck convoys; seeing dead and wounded civilians; running 
over a landmine with a truck; being involved in a truck crash 
that involved serious injuries to several soldiers while 
taking troops to a Bob Hope show, then staying overnight with 
the truck and having to shoot attackers approaching from a 
rice paddy.  At a hearing held before a hearing officer in 
December 1996, the veteran testified in support of his claim 
and specifically mentioned the name of a Ray Riffle who was 
with the 199th Infantry unit, and had been driven by the 
veteran while wounded.  At his October 2000 hearing before 
the undersigned, the veteran reported that among other 
stressors, he hit a land mine while driving a truck in and 
out of Cambodia, and that he was actually there in 1969 and 
1970, although the official record of him being there was not 
until 1970. 

VA's General Counsel has defined the ordinary meaning of the 
phrase "engaged in combat with the enemy" to mean that the 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality. VAOPGCPREC 12-99.  The veteran's DD-214 
indicates that he was awarded the National Defense Service 
Medal, Vietnam Service Medal, and Republic of Vietnam 
Campaign Medal.  No combat indicative awards, medals or 
decorations were authorized.  His MOS was heavy vehicle 
driver.

As noted above, the RO attempted to verify the veteran's 
claimed stressors.  A November 1998 letter from the Director, 
USASCRUR, included a copy of unit history from the 233rd 
Transportation Company, the veteran's third unit of 
assignment, which revealed that the unit's mission was to 
provide truck transportation for port and beach clearance, 
line haul and motor transportation services to tactical units 
in the II and IV Corps Tactical Zones.  The history further 
indicated that the 352nd Transportation Company, the 
veteran's second unit of assignment was redesignated as the 
233rd Transportation Company on December 11, 1969.  This 
letter also confirmed a Platoon Sergeant named Ray F. Riffle 
as being wounded in action on June 1, 1969, but the veteran's 
unit of assignment during this time frame could not be 
verified.  The report indicated that the information provided 
by the veteran lacked the specificity that might allow 
confirmation of his claimed stressors.  For instance, 
regarding a truck accident that the veteran reported, 
specific information regarding the date, location, numbers 
and names of casualties, and unit locations to the company 
level would need to be provided.  The veteran subsequently 
submitted a statement dated in February 1999, however this 
contained less detail than his original March 1996 stressor 
statement.  The USASCRUR report also noted that morning 
reports could be ordered from the National Personnel Records 
Center (NPRC) for three month periods if specific information 
regarding wounded in action, killed in action, missing in 
action, or transfers was sought.  However, given the lack of 
specificity of the veteran's reported stressors, the Board 
has determined that it would be futile to attempt to obtain 
morning reports.  

The information cited above fails to establish that the 
veteran was engaged in combat with the enemy while in 
Vietnam.  His MOS was non-combat in nature and no combat 
related citations are noted.  As such, the Board finds the 
veteran was not engaged in combat with the enemy.

While the Board recognizes the veteran's reports regarding 
his claimed stressors, the law requires additional 
verification beyond the veteran's assertions.  Evidence of a 
verified stressor upon which a diagnosis of post-traumatic 
stress disorder could be based has not been presented.

The veteran clearly has a diagnosis of post-traumatic stress 
disorder.  Notwithstanding this diagnosis, service connection 
for post-traumatic stress disorder is not warranted because 
there is no credible supporting evidence that the claimed in-
service stressors occurred.  The rule regarding reasonable 
doubt is not for application as the preponderance of evidence 
is against the claim.  38 U.S.C.A. § 5107(b) (West Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chloracne and Skin Rash

The veteran contends that he has chloracne, and a rash other 
than chloracne, that either began during service or are the 
result of exposure to Agent Orange during service.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600 (2002).

Prior to December 27, 2001, the law required that the veteran 
have a presumptive disease before exposure to herbicides was 
presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 1991 & Supp. 
2002).

In December 2001, 38 U.S.C. § 1116 was amended and currently 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West Supp. 
2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The record establishes that the veteran served in Vietnam in 
1969 and 1970; the Board concludes that the veteran must be 
presumed to have been exposed to an herbicide agent during 
his Vietnam era service.  38 C.F.R. § 3.307 (2002).  

The veteran's service medical records showed that in March 
1968 he was treated for a "knot" on the side of his left 
foot.  He denied any skin diseases in the January 1971 
separation examination.  

The veteran underwent Agent Orange workups in May 1982 and 
May 1984.  In the May 1982 work up a small nodule was noted 
in his right elbow, with the left elbow clearly swollen; this 
was later shown to be due to rheumatoid arthritis in May 
1983.  An examination from an August 1983 rheumatology 
consult included skin findings of a few erythematous papules 
and surrounding erythematous halos with some pustules on the 
thigh and chest, but noted no previous history of rash, 
psoriasis or alopecia.  An August 1984 rheumatoid evaluation 
noted the skin to have white flaky patches at the hairline 
consistent with psoriasis.

The veteran received repeated treatment between July 1993 and 
November 1993 for multiple skin nodules.  Records from 
December 1993 showed excisions of multiple lesions of both 
elbows and hands, which were diagnosed as benign.  A VA 
treatment record from August 1995 showed skin lesions in the 
groin and hip regions.

A January 1996 report from Tennessee Disability Determination 
services noted findings that included skin rash although the 
skin findings were unremarkable.

The report from an April 1996 VA examination noted the 
veteran's history of rashes in the scalp, groin and back for 
over 20 years.  The veteran had been told that it was fungal.  
Specific evaluation diagnosed macular rashes in the 
peritoneum and groin that are macular and not permanent at 
this time.  Etiology was unknown.  In August 2000, the 
veteran was treated for shingles on the right side of his 
body.

No diagnosis of chloracne is of record.  A skin disorder was 
not shown during service, and the medical record does not 
establish a link between any current skin pathology and the 
veteran's period of service, including his presumed Agent 
Orange exposure.  The veteran currently has skin nodules that 
have been medically associated with his rheumatoid arthritis.

While the veteran contends that he has chronic skin pathology 
as a result of exposure to herbicides during his Vietnam 
service, his lay testimony alone is not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In summary, no medical evidence has been presented of a nexus 
between the veteran's presumed exposure to Agent Orange in 
service, or any other incident of service, and any current 
skin pathology.  Accordingly, the Board concludes that 
entitlement to service connection for chloracne, or a skin 
rash, including as due to Agent Orange exposure, is not 
warranted.  There is no equipoise between the positive and 
negative evidence, therefore no reasonable doubt issue is 
raised.  38 C.F.R. § 3.102 (2002).

Blood Poisoning-New and Material Evidence

A March 1987 rating decision denied service connection for 
blood poisoning claimed as due to an insect bite.  The basis 
for the denial was that no current residual disability was 
shown.  The veteran was notified of the RO's decision in 
April 1987.  The veteran did not appeal that decision within 
one year of the notification letter and the decision is 
final.  Formerly 38 U.S.C.A. § 4005 (1982); 38 C.F.R. § 
19.192 (1986); currently 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302 (2000).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2002).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

As noted above, the basis for the March 1987 rating decision 
was that no current residual disability was shown.  In the 
March 1987 rating decision, the RO stated that the veteran's 
service medical records showed that he was seen in October 
1969 with blood poisoning extending to the upper part of his 
left arm from an insect bite on the wrist.  He was treated 
with medication, pads, and hot soaks, and two days later the 
problem was noted to be completely resolved.  There were no 
further complaints during service.  Post-service examinations 
did not show any pathology or findings related to the blood 
poisoning and/or insect bite during service. 

Based upon this evidence, the RO determined in its March 1987 
decision that the evidence showed no current residuals of 
insect bite or blood poisoning during service.  As noted 
above, that determination became final.  In order to reopen 
the claim, the veteran would have to submit new and material 
evidence.

Such evidence would have to tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the previous denial.  Evans, supra.  Thus, in this case, 
to be new and material the evidence would need to be 
probative of the question of whether there was any current 
residual pathology that could be medically related to his 
inservice insect bite/blood poisoning. 

The medical evidence received since March 1987, both VA and 
private, shows no objective findings of pathology related to 
insect bite or blood poisoning during service.  Since the 
evidence received since the March 1987 rating decision is 
cumulative of evidence of record considered in that decision 
in that it fails to show medical evidence of current residual 
pathology related to the inservice insect bite/blood 
poisoning, it does not bear directly and substantially upon 
the specific matters under consideration, and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the veteran's attempt to 
reopen his claim for service connection for blood poisoning 
due to an insect bite must fail.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for chloracne, to include as secondary to 
herbicide exposure, is denied.

Service connection for a skin rash other than chloracne, to 
include as secondary to herbicide exposure, is denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for blood 
poisoning due to an insect bite, that benefit is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

